FILED
                            NOT FOR PUBLICATION                             MAY 20 2014

                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10236

               Plaintiff - Appellee,             D.C. No. 1:08-cr-00207-LJO
  v.

MICHAEL EDWARD TURMAN,                           MEMORANDUM*

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Michael Edward Turman appeals from the district court’s order denying his

motion to amend either the presentence report (“PSR”) or the judgment to include

information relating to his history of marijuana use. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

       Turman concedes that, at the time of his motion, the district court lacked


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
authority to modify his sentence but contends that the court nonetheless had

authority under Federal Rule of Criminal Procedure 36 to modify both the PSR and

the judgment, which, he argues, are distinct from the sentence itself. We review de

novo. See United States v. Carter, 742 F.3d 440, 444 (9th Cir. 2014) (per curiam).

“Rule 36 is a vehicle for correcting clerical mistakes . . . .” United States v. Penna,

319 F.3d 509, 513 (9th Cir. 2003). The district court lacked authority to modify

either the PSR, see United States v. Catabran, 884 F.2d 1288, 1289 (9th Cir. 1989)

(per curiam) (“[O]nce the district court has imposed sentence, the court lacks

jurisdiction under Rule 32 to hear challenges to a presentence report.”), or the

judgment, see United States v. Ceballos, 671 F.3d 854 (9th Cir. 2011) (per curiam)

(district court lacked “authority to amend the sentence [to include a stipulated

housing recommendation] after entry of the judgment and commitment order”).

      We need not reach the government’s contention that Turman would be

ineligible for a sentence reduction under 18 U.S.C. § 3621(e)(2) because the issue

has no bearing on this appeal.

      AFFIRMED.




                                           2                                     13-10236